


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2

 
EMPLOYMENT AND NON-COMPETITION AGREEMENT


 
THIS EMPLOYMENT AND NON-COMPETITION AGREEMENT ("Agreement") is made as of the 1
day of February 2008, by and between Manas Petroleum Corporation (the
"Company"), and Rahul Sen Gupta (the "Employee").






 
WHEREAS, the Company desires to retain the services of the Employee in the
manner hereinafter specified in its business, thereby retaining for the Company
the benefit of the Employee's business knowledge and experience and also to make
provisions for the payment of reasonable and proper compensation to the Employee
for such services;
 
The parties have agreed to enter into this Agreement subject to the terms and
conditions herein; and.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
representations herein contained, the Company and the Employee mutually agree as
follows:






 
ARTICLE I EMPLOYMENT AND DUTIES
 
Section l.i Employment. The Company shall retain the Employee, and the Employee
shall accept the retainer with the Company as an employee of the Company, upon
the terms and subject to the conditions hereinafter set forth and shall act as
Chief Financial Officer ("CFO").
 
Section 1.2 Duties. The Employee shall serve as CFO for the Company and, subject
to the general operating policies, as amended from time to time, by the Chief
Executive Officer ("CEO") and the Board of Directors of the Company (the
"Board"), the Employee shall have supervision, control, and executive
responsibility for the day to day financial operations of the Company and its
subsidiaries world wide. The Employee shall have such other duties as
customarily performed by the CFO and also have such other powers and duties as
may be, from time to time, prescribed by the CEO and the Board. The Employee
shall report directly to the CEO and the Board.
 
[exhibit10-20.jpg]

 
 

--------------------------------------------------------------------------------

 



 
The Employee shall devote his best efforts to the business and affairs of the
Company and. during the Term (as defined in Section 2.1 of this Agreement) as
well as the period provided in Article III, shall observe at all times the
covenants regarding non-competition, and confidentiality provided in Article III
hereof. The Company and Employee acknowledge and agree that, during the Term,
the Employee shall be permitted to (i) serve on civic or charitable boards or
committees, and (ii) manage passive personal investments so long as any such
activities do not unduly interfere with the performance of Employee's
responsibilities as an employee of the Company in accordance with this
Agreement; or provide incidental consultation on matters not related to
hydrocarbons or in conflict with business activities of the Company.


 
ARTICLE 11


 
TERMS OF EMPLOYMENT; COMPENSATION AND BENEFITS
 
Section 2. t Term. Except as otherwise provided herein, the term of this
Agreement shall commence on February 1, 2008 (the "Effective Date") and continue
until terminated as provided herein.
 
Section 2.2 Compensation. Except as otherwise set forth herein, the Company
shall pay. and the Employee shall accept as full consideration for the services
to be rendered hereunder, and the covenants entered into hereunder, compensation
as set forth in Exhibit "A", attached hereto and incorporated herein by
reference.
 
Section 2.3 Benefits. The Employee shall be entitled to participate in such
fringe benefits as are generally available to employees of the Company, and to
the normal perquisites provided to such employees. Such benefits, if any. shall
be provided upon the terms and conditions as set forth on Exhibit "B", attached
hereto and incorporated herein by reference. Provided however, nothing in this
Agreement shall be construed to require the Company to offer any specific fringe
benefit to Employee, except those specifically enumerated in Exhibit B. to
effect compliance with this Section 2.3.
 
Section 2.4 Place of Employment. The Employee shall work at the Company's head
office in Horgen, Switzerland or at such other locations determined by the
Directors from time to time.
 
[exhibit10-21.jpg]

 
 

--------------------------------------------------------------------------------

 



 
ARTICLE III
 
NON-COMPETITION AND CONFIDENTIALITY Section 3J     Restrictive Covenants.
 
(a) Confidentiality. The Employee agrees that, without the consent of the
Company, he will not at any time, in any fashion, form, or manner, either
directly or indirectly, divulge, disclose, or communicate to any person, firm or
corporation (other than to an attorney or accountant in the regular course of
the Company's business) any Confidential Information (as hereinafter defined).
Upon the termination of this Agreement for any reason, the Employee shall
immediately surrender and deliver to the Company all Confidential Information in
all forms. The covenants set forth in this Section 3.1(c) shall survive the
termination of this Agreement for a term of ten (10) years subsequent to the
termination date.
 
(b) Continuing Obligations. The Employee agrees that his obligations and duties
contained in this Article III are continuing obligations and, except as
otherwise set forth herein, said duties shall survive the termination or
expiration of this Agreement for any reason whatsoever.
 
"Confidential Information" shall mean any information, not generally known in
the relevant trade or industry, obtained from the Company or any of its
subsidiaries, affiliates, customers or suppliers or which falls within any of
the following general categories: (a) information relating to the business of
the Company or that of any of its subsidiaries, affiliates, customers or
suppliers, including but not limited to, financial reports, income statements,
balance sheets, annual and quarterly reports, general ledger, accounts
receivable, and other accounting reports, non-public filings with government
agencies, business forms, handbooks, policies, and documents, business plans,
business processes and procedures, sales or marketing methods, methods of doing
business, customer lists, customer usages and/or requirements, and supplier
information of the Company or any of its subsidiaries, affiliates, customers or
suppliers; (b) information relating to existing or contemplated products,
services, technology, designs, processes, formulae, computer systems, computer
software, algorithms and research or developments of the Company or any of its
subsidiaries, affiliates, customers or suppliers; (c) information relating to
trade secrets of the Company or any of its subsidiaries, affiliates, customers
or suppliers; or (d) information, geological data, geographical data, test
results, and the like of the Company related to the Companies
 
[exhibit10-22.jpg]

 
 

--------------------------------------------------------------------------------

 

 


 
operations or prospective operations or otherwise; (e) information marked
"Confidential" or "Proprietary" by or on behalf of the Company or any of its
subsidiaries, affiliates, customers or suppliers.
 
Section 3.2 Enforcement; Remedies. The Employee covenants, agrees, and
recognizes that because the breach or threatened breach of the covenants, or any
of them, contained in Section 3.1 hereof will result in immediate and
irreparable injury to the Company, the Company shall be entitled to an
injunction restraining the Employee from any violation of Section 3.1 to the
fullest extent allowed by law. The Employee further covenants and agrees that in
the event of a violation of any of the respective covenants and agreements
contained in Section 3.1 hereof, the Company shall be entitled to an accounting
of all profits, compensation, commissions, remuneration or benefits which the
Employee directly or indirectly has realized and/or may realize as a result of,
growing out of, or in connection with any such violation and shall be entitled
to receive all such amounts to which the Company would be entitled as damages
under law or at equity. The Employee further covenants, agrees and recognizes
that, notwithstanding anything to the contrary contained herein, in the event of
a violation, breach or threatened breach of any of the respective covenants and
agreements contained in Section 3.1 hereof, the Company shall be excused from
making any further payments to the Employee pursuant to any provision of this
Agreement until the Employee shall cease violating or breaching his respective
covenants and agreements contained in Section 3.1 hereof and shall have received
reasonable assurances from the Employee that he will no longer engage in the
same. Nothing herein shall be construed as prohibiting the Company from pursuing
any other legal or equitable remedies that may be available to it for any such
violation or breach, including the recovery of damages from the Employee. If
either party files suit to enforce or enjoin the enforcement of the covenants
contained herein, the prevailing party shall be entitled to recover, in addition
to all other damages or remedies provided for herein, its costs incurred in
prosecuting or defending said suit, including reasonable attorneys' fees.
 
Section 3.3     Construction. The Employee hereby expressly acknowledges and
agrees as follows:
 
(a)      That the covenants set forth in Section 3.1 above are reasonable in all
respects and are necessary to protect the legitimate business and competitive
interests of the
 
[exhibit10-23.jpg]

 
 

--------------------------------------------------------------------------------

 

 


 
Company in connection with its business which the Employee agrees, pursuant to
this Agreement, to assist the Company in maintaining and developing; and
 
(b) That each of the covenants set forth in Section 3.1 above is separately and
independently given, and each such covenant is intended to be enforceable
separately and independently of the other such covenants, including without
limitation, enforcement by injunction; provided, however, that the invalidity or
unenforceability of any provision of this Agreement in any respect shall not
affect the validity or enforceability of this Agreement in any other respect. In
the event that any provision of this Agreement shall be held invalid or
unenforceable by a court of competent jurisdiction by reason of the geographic
or business scope or the duration thereof of any such covenant, or for any other
reason, such invalidity or unenforceability shall attach only to the particular
aspect of such provision found invalid or unenforceable as applied and shall not
affect or render invalid or unenforceable any other provision of this Agreement
or the enforcement of such provision in other circumstances, and, to the fullest
extent permitted by law, this Agreement shall be construed as if the geographic
or business scope or the duration of such provision or other basis on which such
provisions has been challenged had been more narrowly drafted so as not to be
invalid or unenforceable,
 
ARTICLE IV TERMINATION


 
Section 4.1     Termination.
 
(a) If, during the term hereof, the Employee (i) violates in any material
respect any provision of Article III hereof; (ii) is convicted of a felony or a
crime involving moral depravity or the commission of any other act or omission
involving dishonesty or fraud with respect to the Company or any of its
subsidiaries, customers or suppliers; (iii) substantially and repeatedly fails
to perform the duties of the porition held by the Employee which continues after
written warnings to correct such deficiency; (iv) for any reason is no longer
able to act as, or qualified to be, CFO by virtue of any regulation, rule or
requirement of any regulatory authority where the Company has business or, (v)
commits acts of willful misconduct, the Company may immediately, in writing,
terminate this Agreement without further obligation hereunder, except that the
Company shall, within 30 days of termination,
 
[exhibit10-24.jpg]

 
 

--------------------------------------------------------------------------------

 



 
pay all compensation accrued through the effective date of termination and
reimburse Employee for all expenses incurred before the termination of
Employee's employment,
 
(b) If, during the term of this Agreement, the Employee is charged with any act
referred to in Section 4.1(a) above, the Company may, upon one (1) day's notice,
require the Employee to take a leave of absence without pay for up to fifteen
(15) days, the length of such leave of absence to be determined by the Company
in the Company's sole discretion.
 
(c) Upon the Employee's resignation from employment with the Company other than
pursuant to Section 4(f) and Section 4(g), the Company shall, within 30 days of
termination, pay all compensation accrued through the effective date of
resignation and reimburse Employee for all expenses incurred before the
termination of Employee's employment, and Employee shall have no further right
for any salary or other benefits except as otherwise required by law.
 
id) This Agreement shall be terminated by the death of the Employee. If the
death of the Employee occurs and this Agreement is thereby terminated, the
Company shall, within 30 days of termination, pay to the Employee's estate or
legal representative in complete settlement for relinquishment of his interest
in this Agreement, compensation and benefits payable to him through the end of
the calendar month in which his death and the Agreement's termination occur, and
shall reimburse Employee's estate or legal representative for all expenses
incurred before the Employee's death.
 
(e) The Company may terminate this Agreement by written notice to the Employee
in the event that during the term hereof the Employee shall become "permanently
disabled" as the term "permanently disabled" is hereinafter fixed and defined.
For purposes of this Agreement, "permanently disabled" shall mean (i) the
Employee is unable, by reason of accident, physical or mental infirmity or other
causes beyond his control, to satisfactorily perform duties then assigned to him
or such reduced duties which the Company is willing to assign to him for a
continuous period of one hundred twenty (120) days or for a total period of one
hundred twenty (120) days, either consecutive or not, in any twelve month
period, or (ii) the Employee is unwilling for whatever reason to perform on a
full-time basis the duties then assigned to him for a continuous period of one
hundred twenty (120) days or for a total period of one hundred twenty (120)
days, either consecutive or not, in any twelve month period.   For purposes of
this Agreement, the Company shall determine the existence of

 
 

--------------------------------------------------------------------------------

 



 
"permanent disability"; provided, however, a determination of "permanent
disability" under subsection (i) above may be made only upon receipt of a
certificate of disability from a qualified physician, selected by the Company,
subject to the reasonable approval of Employee or his representative after
examination by such physician of the disabled Employee; provided, further, that
in the event the Employee has failed to substantially perform his duties for a
period of 30 consecutive days as a result of accident or injury and thereafter
refuses to submit to a medical examination at the request of the Company for a
continuous period of one hundred twenty (120) days, the Employee shall be deemed
to be "permanently disabled." Upon termination pursuant to this Section 4.1(e),
the Company shall, within 30 days of termination, pay to the Employee in
complete settlement for relinquishment of the Employee's interest in this
Agreement, compensation and benefits payable to the Company through the end of
the calendar month in which termination of this Agreement occurs, and reimburse
Employee for all expenses incurred before the termination of Employee's
employment.
 
(f) In the event that the Employee's employment hereunder is terminated (i) at
any time by the Company without cause or (ii) by the resignation of Employee as
a result of (A) a breach by the Company of any provision of this Agreement,
including, without limitation, the failure of the Company to pay any amount
hereunder when the same shall be due and payable, or a material change in
Employee's duties, including, without limitation, a material diminution in
Employee's title, position, duties or responsibilities, or the assignment to
Employee of duties that are inconsistent, in a material respect, with the scope
of duties and responsibilities associated with the positions specified in the
Agreement, the Company shall (i) within 30 days of termination, pay Employee all
compensation accrued through the effective date of resignation and reimburse
Employee for all expenses incurred before the termination of Employee's
employment, (ii) within 30 days of termination, prior to February 1, 2009 pay
Employee in a lump sum an amount equal to 2 months of Employee's annual
guaranteed salary in effect on the date of termination and from and after
February 1, 2009 pay Employee in a lump sum an amount equal to 3 months of
Employee's annual guaranteed salary in effect on the date of termination (iii)
provide to Employee, at the Company's expense, for the first year after
Employee's termination, continued coverage under all benefit plans in which
Employee participated immediately prior to Employee's termination (or if the
Company was paying Employee for obtaining such coverage on his own, the Company
will pay Employee in a lump sum on termination, the amount required to continue
such coverage
 
[exhibit10-25.jpg]

 
 

--------------------------------------------------------------------------------

 

 


 
for a period of one year), and Employee shall have no further right or
entitlement for any salary or other benefits at law or otherwise. In addition,
upon termination of Employee's employment pursuant to this Section 4(f), all
options granted to Employee shall immediately vest and become exercisable.
 
(g) In the event that the Employee's employment hereunder is terminated by
Employee for any reason during the 90-day period subsequent to a Change in
Control (as hereinafter defined), the Company shall (x) within 30 days of
termination, pay Employee all compensation accrued through the effective date of
resignation and reimburse Employee for all expenses incurred before the
termination of Employee's employment, (y) within 30 days of termination, pay
Employee in a lump sum an amount equal to 6 months Employee's annual guaranteed
salary in effect on the date of termination and (z) provide to Employee, at the
Company's expense, for the first year after Employee's termination, continued
coverage under all benefit plans in which Employee participated immediately
prior to Employee's termination (or if the Company was paying Employee for
obtaining such coverage on his own, the Company will pay Employee in a lump sum
on termination, the amount required to continue such coverage for a period of
one year), and Employee shall have no further right for any salary or other
benefits except as otherwise required by law. In addition, upon termination of
Employee's employment pursuant to this Section 4(g), all options granted to
Employee shall immediately vest and become exercisable.


 
For purposes of this Agreement, "Change in Control" shall mean:
 
(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 USA, as
amended (the "Exchange Act")) (a "Person"), other than the current principal
stockholders of the Company, of beneficial ownership (within the meaning of Rule
1 3d-3 promulgated under the Exchange Act 1934) of fifty percent (50%) or more
of either (A) the then outstanding shares of the Company's Common Stock (the
"Outstanding Company Common Stock") or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of members of the Board or board of any corporate successor to the
business of the Company (the "Outstanding Company Voting Securities"); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change of Control: (1) any acquisition by the Company, or
(2) any acquisition by
 
[exhibit10-26.jpg]

 
 

--------------------------------------------------------------------------------

 



 
any Person pursuant to a transaction which complies with clauses (A), (B) and
:(') of subsection (c) below; or
 
(ii)       Individuals who, as of the Effective Date, constitute the Board (the
 
"Incumbent Board") cease for any reason within any period of 18 consecutive
months to
 
constitute at least a majority of such Incumbent Board; provided, however, that
any
 
individual becoming a director subsequent to the Effective Date whose election,
or
 
nomination for election, by the Company's stockholders, was approved by a vote
of at least a
 
majority of the members then comprising the Incumbent Board shall be considered
as though
 
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any
 
such individual whose initial assumption of office occurs as a result of an
actual or threatened
 
election contest with respect to the election or removal of directors or other
actual or
 
threatened solicitation of proxies or consents by or on behalf of a Person other
than the
 
Incumbent Board; or
 
(iii)           Consummation after the Effective Date of a reorganization,
merger or
 
consolidation or sale or other disposition of all or substantially all of the
assets of the
 
Company or the acquisition of assets of another corporation (a "Business
Combination"), in
 
each case, unless, following such Business Combination, (A) all or substantially
all of the
 
individuals and entities who were the beneficial owners, respectively, of the
Outstanding
 
Company Securities and Outstanding Company Voting Securities immediately prior
to such
 
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%)
 
of, respectively, the then Outstanding Company Securities and the Outstanding
Company
 
Voting Securities, as the case may be, of the corporation resulting from such
Business
 
Combination in substantially the same proportions as their ownership,
immediately prior to
 
such Business Combination, of the Outstanding Company Securities and Outstanding
 
Company Voting Securities, as the case may be, (B) no Person (excluding any
employee
 
benefit plan (or related trust) of the Company or such corporation resulting
from such
 
Business Combination) beneficially owns, directly or indirectly, fifty percent
(50%) or more
 
of, respectively, the then Outstanding Company Securities and the Outstanding
Company
 
Voting Securities resulting from such Business Combination or the combined
voting power
 
of the then outstanding voting securities of such corporation except to the
extent that such
 
Person had an ownership position in excess of such fifty percent (50%) of the
Outstanding
 
Company Voting Securities prior to the Business Combination or (C) at least a
majority of
 
the members of the board of the entity resulting from such Business Combination
were
 
members of the Incumbent Board or Persons who replaced such Incumbent Board
without causing a Change in Control pursuant to Section (b) above at the time of
the execution of the initial agreement, or of the action of the Incumbent Board,
providing for such Business Combination; or
 
(iv) Approval by the security holders of the Company of a complete liquidation
or dissolution of the Company.
 
(h) If either party is prevented or delayed or anticipates being prevented or
delayed in the performance of any of its obligations under this Agreement as a
result of a force majeure event, to include but not limited to strikes,
lockouts, civil commotion, embargo, governmental legislation or regulation,
riot, invasion, acts or threats of terrorism, war, threat of or preparation for
war, fire, explosion, storm, flood, earthquake, subsidence, epidemic or other
natural physical disaster it shall immediately notify the other party, in
writing, of the same, and, where reasonably possible, specifying the period for
which such prevention or delay can reasonably be expected to continue. If a
party shall have fully complied with its obligations under this clause 4.1(h) it
shall be excused from performance of its unfulfilled obligations under this
Agreement from the date of such notice until such force majeure event no longer
pertains, provided, however, if such obligations related to "deferred
compensation" within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended USA (the "Code"), such obligation shall only be permitted to
remain unfulfilled to the extent permitted by Section 409A of the Code.


 
ARTICLE V


 
MISCELLANEOUS PROVISIONS
 
Section 5.1 Governing Law. The validity, construction, interpretation and
enforceability of this Agreement shall be determined and governed by the laws of
the Province of British Columbia, Canada.
 
Section 5,2 Assignment. This Agreement shall inure to the benefit of and shall
be binding upon the heirs and legal representatives of the Employee and upon the
successors and assigns of the Company. This Agreement is a personal service
contract and it may not be assigned by the Employee; the Agreement is, however,
expressly assignable by the Company to an affiliate of the Company.
 
Section 5.3    Remedies.
 
(a) Termination of this Agreement shall not constitute a waiver of the Company's
or the Employee's rights under this Agreement or otherwise, nor a release of the
Company or the Employee from its or his obligations under Article III hereof.
The parties hereto agree that monetary damages are not adequate relief for
breaches under Article III hereof and that injunctive relief may be sought and
enforced by the Company against the Employee for enforcement of the duties and
obligations contained therein.
 
(b) The rights and remedies provided each of the parties herein shall be
cumulative and in addition to any other rights and remedies provided by law or
otherwise. Any failure in the exercise by either party of his or its right to
terminate this Agreement or to enforce any provision of this Agreement for
default or violation by the other party shall not prejudice such party's right
of termination or enforcement for any further or other default or violation.
 
Section 5.4 Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the parties respecting the Employee's employment, and there
are no representations, warranties or commitments, except as set forth herein.
This Agreement may be amended only by an instrument in writing executed by the
parties hereto.
 
Section 5.5 Notices. Any notice, request, demand or other communication
hereunder shall be in writing and shall be deemed to be duly given when
personally delivered to an officer of the Company or to the Employee, as the
case may be, or when delivered by mail at the addresses set forth below or such
other address as may be subsequently designated in writing:


 
The Employee:




 
With copy to:


 
The Company: Manas Petroleum Corp. Bahnhofstrasse 9 P.O. Box 155 CH-6341 Baar
Switzerland


 
With copy to:

 
 

--------------------------------------------------------------------------------

 



 
Attn: Manas Petroleum Corp. Michael J. Velletta General Council 4th Floor, 931
Fort Street Victoria, B.C. V8V 3K3 Canada
 
Section 5.6 Severability. The provisions of this Agreement and any exhibits are
severable and, if any one or more provisions may be determined to be illegal or
otherwise unenforceable, the remaining provisions shall be enforceable. Any
partially enforceable provisions shall be enforceable to the extent enforceable.
 
Section 5.7 Gender. Throughout this Agreement, the masculine gender shall be
deemed to include the feminine and neuter, and vice versa, and the singular the
plural, and vice versa, unless the context clearly requires otherwise.
 
Section 5.8 Freedom To Contract. The Employee represents and warrants that he
has the right to enter into this Agreement and that no other agreements exist,
whether written or oral, which would be in conflict with any of the terms and
conditions of this Agreement. During the first year hereof only, notice must be
provided to the Company in writing of any agreements, written or oral, whereby
the Employee is to provide services for compensation entered into by the
Employee during the term of this Agreement. Such written notice must describe in
detail the proposed relationship, as evidenced by such agreement, and specify
whether compensation has been received or will be received under the terms of
such agreement. The Employee represents and warrants that he will not enter into
any agreement, which is in conflict with the terms and conditions of this
Agreement. The Employee and Ponce acknowledge and agree that nothing in this
agreement creates an employer-employee relationship between the Company and
Ponce.
 
Section 5.9 Waiver of Breach. Either party's waiver of a breach of any provision
of this Agreement by the other shall not operate or be construed as a waiver of
any subsequent breach by such other party. No waiver shall be valid unless in
writing and, in the case of Company, signed by an authorized officer of the
Company,
 
Section 5.10 Headings. Headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.
 
[exhibit10-27.jpg]

 1
 
 

--------------------------------------------------------------------------------

 

 


 
Section 5.11 Waiver of Jury Trial. The Parties hereto waive the right to a jury
with respect to the resolution of any dispute brought in connection with this
Agreement.
 
Section 5.12. Successors; Binding Effect; Third Party Beneficiaries. In the
event of a future disposition by the Company (whether direct or indirect, by
sale of assets or stock, merger, consolidation or otherwise) of all or
substantially all of its business and/or assets, the Company will require any
successor, by agreement in form and substance reasonably satisfactory to
Employee or by operation of law, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such disposition had taken place. The foregoing
includes the acquisition of the Company by a public shell in a reverse merger or
exchange transaction, in which case this Agreement shall be assumed by the
parent holding company and Employee's duties shall include those of the CFO
(position) of the parent holding company as well as any subsidiaries thereof,
including the Company. As used in this Agreement, "the Company" shall mean the
Company as herein before defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
 
[exhibit10-28.jpg]

 1
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, with due authorization the parties have executed this
Agreement as of the day and year first above written.
 
[exhibit10-29.jpg]

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A


 
Compensation




 
A. Salary
 
During the first year of the Term of this Agreement, the Company shall provide
the Employee guaranteed remuneration of: 1) USD $17,500 per month for the first
six months; and, 2) USD $20,000 per month for the last six months (the "First
Year Salary"). The salary shall be paid in accordance with the Company's normal
payroll practices.
 
During each subsequent year of the Term, the Company shall provide Employee
remuneration at least equal to the First Year Salary but shall endeavor in good
faith to raise Employee's annual remuneration to such level commensurate with
Employee's performance over the prior 12 months, the progression and growth of
the Company's business over the prior 12 months, then prevailing industry salary
scales and other relevant factors. In no event shall Employee's guaranteed
salary be less than the First Year Salary.


 
B.           Stock Options
 
Upon commencement of the Term of the Employee's employment with the Company, the
Employee shall receive 400,000 options in the common stock of Manas Petroleum
Corporation with a strike price equal to the closing price on that day of such
stock on the NASDAQ bulletin board, where the stock is traded.


 
C.           Car Leasing
 
The employee shall have the option to choose upon a car lease limited to a total
cost of USD $900 per month.


 
D.           Bonus
 
The Board may adopt a bonus plan pursuant to which all executives, including the
Employee, shall be able to receive a potential annual bonus. Any bonus plan or
payments thereunder shall comply with Section 409A of the Internal Revenue Code
of 1986 (USA) so that no liability results under Section 409A as a result of the
bonus plan or any payment there under.
 
[exhibit10-210.jpg]

 
 

--------------------------------------------------------------------------------

 

 


 
EXHIBIT B


 
Benefits


 
The Employee shall be provided with benefits now or in the future provided by
the Company to its employees and executives, including but not limited to:
 
(a) 30 days paid vacation in each year. No vacation may be carried over from one
year to the next, unless the Employee receives a written extension from the
Company's Board of Directors. The Employee shall also be entitled to all paid
holidays given by the Company to its employees and key management personnel.
 
[exhibit10-211.jpg]
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------